Citation Nr: 1731046	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for chronic low back pain with scoliosis and findings of degenerative disc disease (DDD).  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 through December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran was scheduled for a video hearing before a Veterans Law Judge (VLJ) in March 2017, at the Regional Office, but requested a deferment.  In July 2017, he provided written notice of his withdrawal.  38 C.F.R. § 20.704 (e) (2016).  


FINDING OF FACT

For the entire period on appeal, the Veteran's forward flexion registered at worst, 90 degrees, with no objective evidence of painful flexion but with consistent complaints of chronic pain.  


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for chronic low back pain with scoliosis and findings of DDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by September 2010 and June 2011 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran has been provided VA examination in October 2011.  As discussed in more detail below, the VA examination included a review of the Veteran's pertinent pre-service, service, and post-service history, clinical findings, and diagnoses and the findings were supported by a medical rationale.  The examination was adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also notes that VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Disability Ratings  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The veteran's entire history is to be considered when making a disability determination. 38 C.F.R. § 4.1 (2016); Schafrath, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

II. Analysis 

The Veteran's service-connected back disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5243.  Hyphenated Diagnostic Codes are used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of Diagnostic Codes 5299 and 5243 reflects that there is no Diagnostic Code specifically applicable to the Veteran's back disability, and that this disability is rated by analogy to intervertebral disc syndrome (IVDS) under Diagnostic Code 5243.  38 C.F.R. § 4.20 (2016).  

Under Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Intervertebral disc syndrome warrants a 10 percent rating when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of a least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a (2016).  

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2016).  There is no probative evidence of record indicating the Veteran has ever had an incapacitating episode due to his back disability as defined by the regulation.  The Veteran has asserted that he has had frequent bed rest because of his back disability.  However, the periods of "frequent bed rest" do not constitute incapacitating episodes nor constitutes a period of acute signs and symptoms due to IVDS.  Id.  Therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not apply and is not favorable to the Veteran.  

The Veteran's back disability may also be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a (2016).  Under the General Rating Formula, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2016).  

A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss that the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In October 2011, the Veteran underwent a VA examination.  The Veteran reported that he sustained back strain while carrying a 50-pound back pack during advanced combat training.  As a result, for the past 30 years he has continued to have back problems, including an increasing dull ache, all the time.  He reported flare ups "every couple of months" that resulted in stiffness and pain that radiated to the back of his left leg to his knee.  The Veteran denied any weakness or numbness of the lower extremities.  The examiner noted that the Veteran was diagnosed with chronic low back pain in 2000 and scoliosis of the dorso-lumbar spine in 1978.  

Upon examination, the examiner noted that the Veteran's forward flexion registered 90 degrees or greater with no objective evidence of painful motion and his forward extension registered 30 degrees or greater.  The Veteran's lateral flexion registered 30 degrees or greater, bilaterally.  As for the Veteran's lateral rotation, the examiner noted that it registered 30 degrees or greater, bilaterally.  The examiner did not note whether the Veteran had pain at the endpoints of motion.  

Upon further examination, the examiner found that the Veteran was able to perform repetitive-use testing with three repetitions.  He noted that the Veteran's post-test forward flexion ended at 90 degrees or greater and post-test extension ended at 30 degrees or greater.  Further, the Veteran's post-test lateral flexion ended at 30 degrees or greater, bilaterally and the post-test lateral rotation ended at 30 degrees or greater, bilaterally.  

The examiner noted that the Veteran did not have additional limitation of motion after repetitive motion testing of the thoracolumbar spine.  Additionally, the Veteran did not have localized tenderness or guarding or muscle spasms that resulted in an abnormal gait or spinal contour.  His bilateral hip flexion was reported at normal strength, as was his bilateral knee extension.  His ankle plantar flexion and ankle dorsiflexion were both reported as normal, bilaterally.  His bilateral great toe extension was also normal.  The examiner found no muscle atrophy.  The Veteran's deep tendon reflexes (DTRs) for bilateral knees were rated at "2" for normal.  The DTRs for bilateral ankles were rated at "0" for absent.  

Regarding the results for sensation to light touch (dermatomes), testing indicated that upper anterior bilateral thigh were normal as were the bilateral thigh/knee (L3/4) and the bilateral lower leg/ankle (L4/L5/S1).  The Veteran's straight leg raising test results for bilateral leg were normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy or any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition, such as bowel or bladder problems/pathological reflexes.  The Veteran did not use any assistive devices.  The examiner found that although the Veteran did not have IVDS, the multilevel degenerative disc disease of the dorsal and lumbar back impacts his ability to work due to pain.  

Post service VA treatment notes from Peoria Primary Care, dated in May 2011, indicate that the Veteran complained of chronic lower back pain.  The attending physician noted the Veteran's 30-year history of complaining of chronic back pain due to an injury in combat training.  

The findings of the October 2011 examiner do not show that the Veteran's back disability is more closely described by the 10 percent criteria in the General Rating Formula.  His forward flexion was 90 degrees or greater, which is considered normal.  Even when considering pain and functional loss, the 10 percent criteria of the General Rating Formula are not approximated.  His combined range of motion of the thoracolumbar spine exceeded the maximum 235 degree level provided the 10 percent rating criteria.  The Veteran's combined range of motion of the thoracolumbar spine was 240 degrees.  Further, the Veteran did not have guarding or muscle spasm.  Therefore the 10 percent criteria are not met under the General Rating Formula.  38 C.F.R. § 4.71a (2016).  

The Veteran has provided lay evidence in support of his claim.  In a June 2012, letter to Congressman Aaron Schock, which was subsequently forwarded to the RO, the Veteran stated that he lives on "pain pills and suffer chronic back pain, daily."  Further, in a June 2014 notice of disagreement (NOD), he argues that he is entitled to a rating of at least 10 percent.  He also asserts that since his back injury in service, "[p]ain has followed me all my life since... and has gotten worse over the years.  I am now on narcotics and frequent bed rest due to disc [damage] and degeneration."  

It is clear that the Veteran is competent and credible in his accounting of his chronic pain with painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable rating for motion that is accompanied by pain.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Therefore, a 10 percent disability rating, but no higher, is granted based on painful motion.  38 C.F.R. § 4.59 (2016).  

However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; 38 C.F.R. § 4.40 (2016).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell, 25 Vet. App. 32 (2011).  

A 20 percent evaluation is warranted under the General Rating Formula when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In this case, the Veteran's decrease in functional ability due to pain does not cause his disability picture to more closely approximate the 20 percent criteria.  The Veteran has consistently had forward flexion of 90 degrees or greater and a combined range of motion of 240 degrees, which surpasses the 120 maximum as provided for in the rating criteria.  Additionally, the probative evidence of record does not show that the Veteran had muscle spasm or guarding when he was examined in October 2011.  Since there was no muscle spasm or guarding, his scoliosis could not have been as a result, thereof.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's functional loss from the Veteran's back disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a (2016).  

Associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula (2016).  At the October 2011 VA examination, the Veteran reported left leg radiating pain down to his knee.  However, on objective examination.  the Veteran's reflex and sensory examinations were normal.  His straight leg raising test was negative, indicating the absence of radicular symptoms.  The examiner concluded that the Veteran did not have radiculopathy or any other neurological manifestation of the back disability.  The evidence of record does not show that the Veteran has any neurological complications of the back disability that require separate ratings.  38 C.F.R. § 4.71a (2016).  

A Veteran who has arthritis as shown by X-ray may be rated separately under Diagnostic Codes 5003 but any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2016).  

The Veteran has arthritis documented by X-ray, but only in the upper thoracic (dorsal) spine at the T2-T3 and T4-T5 vertebrae.  Nonetheless, these vertebrae are not considered to be a separate minor joint group as defined by VA regulations.  Per VA regulations, minor joints groups consist of the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae.  38 C.F.R. § 4.45(f) (2016).  A 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran has been assigned a 10 percent rating to compensate him for painful motion, a separate compensable disability rating cannot be awarded for arthritis under Diagnostic Code 5003. 

In summary, an initial 10 percent disability rating, but no higher, is granted for the Veteran's chronic low back pain with scoliosis and findings of DDD.  38 C.F.R. § 4.59, 4.71a (2016).  

The Veteran's symptoms from his back disability have not met the criteria for a rating in excess of 10 percent at any time during this appeal period.  As a result, a staged rating is not warranted.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  

Finally, a total disability rating based on individual unemployability (TDIU) is not raised because the Veteran does not contend, and the evidence does not show, that his low back disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to an initial 10 percent rating for chronic low back pain with scoliosis and findings of DDD is granted.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


